Citation Nr: 0203476	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disability.

By a decision of July 1999, the Board upheld the denial of 
the veteran's claim.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and appointed Norman A. Zamboni, 
attorney, to represent him before the Court and VA.  In April 
2001, a Court order granted the Secretary's February 2001 
motion for remand, vacating the Board's July 1999 decision 
and ordering that the veteran's claim be readjudicated 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
Thereafter, the case was returned to the Board.

In a July 2001 letter, the Board notified the veteran's 
attorney of the remand and invited the submission of 
additional argument and evidence in support of the appeal.  
The veteran's response was received in December 2001.  A 
waiver of RO consideration of evidence was also submitted.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability by rating decision dated in May 1946, on the 
basis that no back disability was shown on the record.  In 
letters of May 1976 and February 1977, he was informed that 
to reopen the claim of service connection for a back 
disability he was required to submit new and material 
evidence.  No additional evidentiary submissions were made 
following those letters. The RO's May 1946 decision 
represents the last final disallowance of entitlement to 
service connection for a back disability on any basis.

2.  The additional evidence submitted in connection with the 
claim (and since the Board's vacated decision) has not been 
considered previously and is so significant that it must be 
considered with all the evidence of record to fairly decide 
the claim for service connection for a back disability.


CONCLUSION OF LAW

Evidence received since the May 1946 RO decision is new and 
material, and, thus, the claim for service connection for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted his claim for a back disability in May 
1946.  That same month, the RO denied his claim, noting that 
a back injury had not been shown at discharge.  The veteran 
did not submit a notice of disagreement regarding the RO's 
decision.  The Board notes that the veteran's service medical 
records were reviewed by the RO prior to its denial of the 
claim.  They show that in 1944 the veteran was struck in the 
mid-upper back by the wing of a taxiing plane.  Scoliosis was 
diagnosed and it was determined that it did not exist prior 
to enlistment.  However, a December 1945 Board of Medical 
Survey found that the scoliosis did exist prior to 
enlistment.  That determination is reflected on the veteran's 
May 1946 discharge examination report.  The right dorsal 
scoliosis was not considered disabling at the time of 
separation.

By letters dated in May 1976 and February 1977, the RO 
informed the veteran that in order to reopen his claim he was 
required to submit new and material evidence.

In June 1997, the veteran filed an application to reopen his 
claim that is the subject of this appeal.  Evidence submitted 
in support of his request to reopen consisted of duplicative 
service medical records.  The veteran's request to reopen his 
claim was administratively denied in July 1997.  

The Board denied the veteran's claim in July 1999, finding 
that the evidence submitted was not new.  The Board noted 
that the evidence of record did not demonstrate that the 
veteran had any type of chronic back impairment, had been 
treated in the years immediately following service, or that 
he received current treatment.  It was noted that the only 
evidence submitted had already been considered.

The veteran subsequently appealed the Board's decision to the 
Court.  

In February 2000, the RO received a July 1999 VA treatment 
record reflecting a diagnosis of thoracic scoliosis and 
noting that the problem could be traumatic in origin or at 
least aggravated by trauma.  In October 2000, the RO received 
a September 2000 treatment record, also showing an impression 
of scoliosis.  These records were associated with the claims 
folder, and each was addressed by the RO in rating decisions 
of August and November 2000.

As noted above, the Court remanded this case pursuant to the 
Secretary's motion in April 2001.  The veteran submitted 
additional arguments and evidence in December 2001.  The 
veteran's representative noted that the veteran's back was 
found to be normal on service entrance, and that he was hit 
in the back by an airplane during service.  The 
representative pointed out that the veteran currently 
suffered from scoliosis and that he had been treated since 
service for that disability.  He discussed a VA orthopedic 
consultation reflecting scoliosis and noted the treating 
physician's opinion that the scoliosis could be traumatic in 
origin.  Copies of treatment records were also submitted.  A 
January 1997 progress note shows the veteran's report of 
injury in service and notes scoliosis.  Back pain is noted in 
a September 1997 progress note.  Degenerative joint disease 
is recorded in a January 1998 progress note, and scoliosis is 
diagnosed in a July 1999 consultation report.  The veteran's 
representative also submitted information concerning 
scoliosis from the University of Washington School of 
Medicine.


II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

There have also been regulations promulgated in order to 
implement the provisions of the VCAA.  The amended 
regulations also establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to this claim to reopen, which was 
received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in June 1997, long before that date.

III.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The additional evidence submitted since the May 1946 RO 
decision includes VA treatment records not previously 
reviewed by the Board.  The Board finds that the VA treatment 
records of the veteran's claimed back disability are not 
merely cumulative of other evidence of record.  Additionally, 
more information and records have been submitted.  In total, 
that evidence is material to the veteran's claim in that it 
shows a current back disability and appears to provide an 
opinion regarding the etiology of that disability.  
Therefore, it is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for a back disability is reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability, the appeal is granted to this extent, and 
subject to the REMAND decision below.


REMAND

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, to include the provision 
of medical examinations when necessary.  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.

While the evidence of record shows that the veteran sustained 
an injury to his back in service, and that he is currently 
being treated for various complaints related to his back, 
there is no opinion regarding the etiology of his current 
back disorder.  As the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for a back disability, a current VA 
examination is required to determine the nature, extent, and 
etiology of the claimed disorder.

The Board further notes that the veteran has indicated 
treatment by both VA and private physicians.  These records 
should be obtained by the RO, as they are probative of the 
veteran's claim.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive 
evidence of his claim, to include any 
health care professionals who performed 
examinations for insurance or employment 
purposes.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
back disability is etiologically related 
to his military service.  The rationale 
for the opinion must also be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

6.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for a back disability on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals



 



